Exhibit 10.1


GLORYWIN ENTERTAINMENT GROUP INC.
 (incorporated in Nevada)
Room 8, 20/F, AIA Tower,Nos 251A-301, Avenida Commercial de Macau, Macau


November 25, 2015


Mr. Meng Hoa DUONG
68X, Route 265, Sangkat Theklok 3,
Khan Toulkot, Phnom Penh,
Kingdom of Cambodia.


Dear Mr. DUONG,


Re: Letter of Employment


This letter serves to confirm your employment by GLORYWIN ENTERTAINMENT GROUP
INC (hereafter referred as “the Company”) on the following terms and conditions:


1.            Position


You are employed as Chief Executive Officer and Executive Director of the
Company. Your responsibilities in this position will include managing the day to
day operations of the Company and you will report to the Board. You agree to the
best of your ability and experience that you will at all times loyally and
conscientiously perform all of the duties and obligations required of and from
the Company.


2.            Commencement


Your employment commenced with effect from December 1, 2015.


3.            Salary


Your salary will be USD3,000.00 per month.


4.            Annual Incremental

--------------------------------------------------------------------------------



The quantum of annual increments and the quantum thereof shall be at the sole
discretion of the Company.


5.            Discretionary Bonus


You may be eligible for discretionary bonus. Such bonus may be granted at the
sole discretion of the Company and subject to the terms of the bonus plan that
the Company may adopt from time to time.


6.            Probation


Your employment will be on probation for a period of three months from the date
of commencement of your employment. During your probationary period, your
contract of employment may be terminated:-


a)
by either party at any time during the first month of your probationary period
by giving to the other party written notice of not less than seven days.



b)
by either party at any time during the second month onwards of your probationary
period by giving to the other party written notice of not less one month.



7.            Termination of Employment


Subject to the By-laws of the Company, your employment may be terminated by
either party by giving to the other party two months’ notice in writing or
payment in lieu thereof.


8.            Working Hours


Mondays to Fridays – 8.00 a.m. to 6:00 p.m.


9.            Annual Leave


You are entitled to 18 days annual leave.


13.            Non-Disclosure


You undertake not to reveal or disclose to any person any business secrets or
information of the Company or any other companies within the Group of the
Company both during and after your employment with the Company.

--------------------------------------------------------------------------------




14.            Intelligent Property


The Company shall be entitled free of charge to the sole ownership and exclusive
use of any invention or improvement made or discovered by you and of any
copyright, design right, trade mark or trade name created or used by you in the
course of or for the purpose of providing service to the Company.


We welcome you as a member of our board and hope that your relationship with us
will be long and mutually beneficial.  If you have further queries, please do
not hesitate to let us know.


If you agree to the above terms and conditions, please sign and return to us the
duplicate of this letter.


Yours sincerely,
For and on behalf of
GLORYWIN ENTERTAINMENT GROUP INC.




/s/ Wenwei WU
_________________________
Wenwei WU
Chairman






Confirmed and accepted by:




/s/ Meng Hoa DUONG
_________________________
Meng Hoa DUONG
Cambodia ID: 010487771
Date: November 30, 2015